Citation Nr: 1013385	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for licensing and certification test fees based on 
tests taken prior to January 9, 2007.


(The issue of entitlement to reimbursement for payment of 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for a graduate management admission test 
examination fee is the subject of a separate appellate 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1966; the appellant is the Veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 denial of the issue 
listed on the title page by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
August 2009 the appellant testified before the undersigned 
Veterans Law Judge sitting at the Houston, Texas RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant took several licensing and/or certification 
tests between June 1999 and March 2006, including the 
Graduate Records Examination (GRE), which was taken twice in 
2004, as well as PRAXIS and a Jurisprudence examination, 
which were taken in March 2006.

2.  The appellant filed an application for reimbursement of 
test fees in January 2008, more than one year after the date 
of the tests.





CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for licensing or certification 
fees paid for tests taken prior to January 2008.  38 C.F.R. 
§ 21.7131 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

In regard to the claim for reimbursement for tests taken 
prior to January 2008, to include GRE examinations and 
PRAXIS, the Board finds that the law, and not the evidence, 
is dispositive in this claim.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA 
not applicable where law, not the factual evidence, is 
dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA 
has no effect on appeal limited to interpretation of law); 
see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  Therefore, the Board 
finds that no further action is necessary under the VCAA 
because it is the law, not the evidence, that is dispositive 
in regard to these claims.

As the disposition of this claim is based on the legal 
authority relating to payment for national test fees, and not 
the facts of the case, the claim must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA will award educational assistance for the cost of a 
licensing or certification test only when the claimant takes 
such test: 

(i)	While the test is approved under 38 U.S.C. chapter 
36; 

(ii)	While the veteran is eligible for educational 
assistance under this subpart; and; 

(iii)	No more than one year before the date VA receives a 
claim for reimbursement of the test.  

38 C.F.R. § 21.7131(a)(2) (2009).

The appellant has contended that VA should reimburse her for 
fees that she paid to take multiple licensing or 
certification tests over the years from 1999 to 2006, to 
include bilingual certification examinations, GRE 
examinations, PRAXIS, and a Jurisprudence examination.  In 
January 2008, she filed an application for reimbursement of 
these test fees.  Therefore, the tests in question were taken 
more than one year prior to the date of the appellant's claim 
for reimbursement of the test fees.  

The appellant makes no factual contentions disputing the 
chronology of events.  Instead, she argues that she was not 
informed of the filing deadlines for the benefit she seeks. 


As a matter of law, the appellant is not entitled to 
reimbursement.  See 38 C.F.R. § 21.7131(a)(2)(iii).  Simply 
stated, the Veteran is not entitled to payment for a 
licensing or certification test taken more than one year 
prior to the date of her application.  See Policy Advisory: 
One-Year Rule - L&C and National Tests (March 19, 2008).

It has been held by the Courts that such matters as the 
appellant contends are no exception to VA regulations.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The 
Court of Appeals for Veterans Claims has noted that the 
United States Supreme Court has recognized that persons 
dealing with the United States government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris, 1 Vet. App. 
at 260.  Moreover, there is no statutory or regulatory 
provision for any exceptions to the filing requirements that 
apply to this case, and there is no document which can be 
considered as an informal claim for reimbursement filed 
earlier than January 2008.

Here, the regulatory criteria governing commencement dates of 
awards of Chapter 30 educational assistance benefits are 
clear and specific, and the Board is bound by them.  
Consequently, there is no basis upon which to grant the 
Veteran Chapter 30 educational assistance benefit for any 
test for a license or certification taken earlier than one 
year prior to receipt of the application for such benefit.  

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 
The Board finds that the claim for reimbursement of VA 
educational assistance benefits for licensing or 
certification tests taken prior to January 2008 must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for fees paid for licensing and certification tests 
taken prior to January 2008 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


